DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. Applicant argues that “Poupyrev only discloses that such sensor 1104 measures impedance, but fails to contemplate anywhere within its four corners that any impedance of the sensor itself is modified in response to the user’s interaction with such sensor.” Examiner acknowledges applicant’s argument but respectively disagrees. The proximity sensor of Poupyrev is the entire unit depicted in Fig. 11A. The impedance change of that unit is how proximity is detected. Therefore, the unit shown in Fig. 11A has an impedance change when a person interacts with that sensor unit. In this instance, the human is an element of the sensor device because it is a tool that is actively interacting with the electronic elements as a part of the circuit. There is an tool disclosed that measures the impedance change and it is there to produce an output that the circuit has changed with the interaction with the human. Further, if the human’s impedance changes by interacting with the electrodes, then one can argue that the circuit elements also have an impedance change when approached by the human. The claim requires “at least one resistive-inductive-capacitive sensor in electrical communication with a human-machine interface such that human interaction with the human-machine interface causes variance in an impedance of the at least one resistive-inductive-capacitive sensor.” If the sensor system of Poupyrev were incorporated into the computer interface of Rollins, then there would be an impedance change in the system created by the human interacting with the device. Further, the proximity of the finger to the electrode changes the interaction /impedance of the circuit because of the interactions of the circuit elements with the elements present in the finger near the electrode. The capacitive nature changes with the introduction of a material other than air or possibly a vacuum. 
Applicant argues that “the sensor 1104 described in such portions of Poupyrev that the Examiner apparently equates to the recited “the at least one resistive-inductive-capacitive sensor,” is disclosed nowhere in Poupyrev to be a “resistive-inductive-capacitive sensor” and that “(t)o the contrary, Poupyrev only contemplates that such sensor is capable of detecting an impedance, which in absolutely no way necessitates that such sensor be a “resistive-inductive-capacitive sensor.”” Examiner acknowledges applicant’s argument but respectively disagrees. Rollins teaches the necessary inductive proximity sensor architecture. Poupyrev teaches a sensor system that measures proximity with changes in impedance that can be used in accordance with the teachings of Rollins. Therefore, Poupyrev does not need to explicitly teach what has been taught by Rollins. 
 Applicant argues that “the Examiner’s reasoning for one of ordinary skill to combine the references, the Examiner appears to be using hindsight reasoning, citing the advantages of the inventive concept of the present Application as the cited motivation to combine.” Examiner acknowledges applicant’s argument and adjusts the reasons to combine in the rejection below. The sensor system of Rollins could be used in the manner proposed by Poupyrev and the sensor system of Poupyrev can be incorporated into the system of Rollins because they both address proximity sensing and/or touch sensing using impedance as the measurable variable.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 & 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, & 14-21 of U.S. Patent No. 10,948,313. Although the claims at issue are not identical, they are not patentably distinct from each other because there is only an addition of a human-machine interface, which can be, in the broadest reasonable interpretation, any means by which a human interacts with a machine from a lever or button to software to even just a touch indicating temperature. There is also a need for there to be at least one resistive-inductive-capacitive sensor in electrical communication with the human-machine interface; which can be, in the broadest reasonable interpretation, any electrically conductive path. These are broad limitations that are obvious over the prior claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9, 11-12, 17-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al (U.S. PGPub # 2009/0140728) in view of Poupyrev et al (U.S. Pat. # 2011/0285667.).
Regarding Independent Claim 1, Rollins Teaches:
A system comprising: 
at least one resistive-inductive-capacitive sensor (See Fig. 3 Elements resonant circuit 330 with capacitor 331, sensing conductor 333 and resistor 335 and paragraphs 0027, 0030, & 0035.) in electrical communication with a human-machine interface (See Fig. 3 Elements resonant circuit 330 with capacitor 331, sensing conductor 333 and resistor 335 and paragraphs 0027, 0030, & 0035. See Fig. 1 Elements 102 & 104 which are in connection with the elements of Fig. 3.); and 
a control circuit (Paragraphs 0005, 0018, 0026, & elsewhere. See Fig. 1 Elements 102 & 104.) configured to: 
maintain timing parameters for operation of the at least one resistive-inductive-capacitive sensor (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 0038 specifically.); and 
vary at least one of the timing parameters to control a spectrum associated with the at least one resistive-inductive-capacitive sensor (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs 0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037.) (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037.), wherein the spectrum comprises one of a sensor activity spectrum of the at least one resistive-inductive-capacitive sensor and a current usage spectrum associated with electrical current delivered to the at least one resistive-inductive-capacitive sensor from a source of electrical energy (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 0037-0038 specifically wherein “The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314.”).
		Rollins does not explicitly teach:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor;
Poupyrev teaches:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor (See Fig. 11A Elements 1102, 1104, 1106, and the finger drawn. See also paragraphs 0098-0099 & 0107.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Poupyrev to the teaching of Rollins such that human interaction with the human-machine interface causes variance in an impedance of the at least one resistive-inductive-capacitive sensor because impedance variations are often used as the signals in proximity switches such that the change indicates the presence of the human operator or another object. The human-machine interface of Rollins can incorporate the can be a proximity based sensor of Poupyrev with a touch pad or touch screen system as the interaction with the computing elements. The sensor of Poupyrev could also be used as the device that signals the keys on a keyboard to provide information to a computer that a person is interacting with that interface. The sensor of Poupyrev could also be used as sensor 112 in Rollins because it would necessarily indicate close proximity if something were touching it. Further, the necessity to have the human interaction with the human-machine interface is also obvious because the touch element/system of Poupyrev allows one to have a cheap, reliable, and durable touch/proximity interactive system for use in a control system.
Regarding Claim 2, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins teaches the timing parameters comprise at least one of: an order in which the at least one resistive-inductive-capacitive sensor is scanned during a scan period; a time between successive observations of two resistive-inductive-capacitive sensors of the at least one resistive-inductive-capacitive sensor; a time between successive observations of particular resistive-inductive-capacitive sensors (Paragraph 0037 wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition.”); and a duration within the scan period for observing a particular resistive-inductive-capacitive sensor (Paragraph 0037 wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition.”)
Regarding Claim 4, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins teaches the control circuit is configured to randomly vary at least one of the timing parameters (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 0037-0038 specifically wherein “The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314.”).
Regarding Claim 7, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins teaches the control circuit is configured to vary at least one of the timing parameters in accordance with a fixed repeating pattern (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 0037-0038 specifically wherein “The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314.”).
Regarding Claim 8, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins teaches the timing parameters comprise at least one of a presence, duration, and position of an unused slot in which none of the at least one resistive- inductive-capacitive sensors is active (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037 discloses a duration.).
Regarding Claim 9, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins teaches a driver configured to drive the at least one resistive-inductive-capacitive sensor at a driving frequency (Fig. 3 Element 312 and paragraph 0029.); a measurement circuit (Fig. 3 Element 340 and paragraph 0033.) communicatively coupled to the at least one resistive-inductive-capacitive sensor (Fig. 3 Element 330 and paragraph 0029.) and configured to: measure phase information associated with the at least one resistive-inductive-capacitive sensor (Paragraphs 0023, 0024, 0025, 0033, and elsewhere.); and based on the phase information, determine a displacement of a mechanical member relative to the at least one resistive-inductive-capacitive sensor (Fig. 1 and paragraph 0018.), wherein the displacement of the mechanical member causes a change in an impedance of the at least one resistive-inductive-capacitive sensor (Fig. 1 and paragraph 0018.).
Regarding Independent Claim 11, Rollins teaches:
A method comprising
maintaining timing parameters for operation of at least one resistive-inductive-capacitive sensor in electrical communication with a human-machine interface (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 00238 specifically. See Fig. 1 Elements 102 & 104 which are in connection with the elements of Fig. 3.); and 
varying at least one of the timing parameters to control a spectrum associated with the at least one resistive-inductive-capacitive sensor (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037.), wherein the spectrum comprises one of a sensor activity spectrum of the at least one resistive-inductive-capacitive sensor and a current usage spectrum associated with electrical current delivered to the at least one resistive-inductive- capacitive sensor from a source of electrical energy (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 0037-0038 specifically wherein “The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314.”).
Rollins does not explicitly teach:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor;
Poupyrev teaches:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor (Paragraphs 00980099 & 0107.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Poupyrev to the teaching of Rollins such that human interaction with the human-machine interface causes variance in an impedance of the at least one resistive-inductive-capacitive sensor because impedance variations are often used as the signals in proximity switches such that the change indicates the presence of the human operator or another object. The human-machine interface of Rollins can incorporate the can be a proximity based sensor of Poupyrev with a touch pad or touch screen system as the interaction with the computing elements. The sensor of Poupyrev could also be used as the device that signals the keys on a keyboard to provide information to a computer that a person is interacting with that interface. Further, the necessity to have the human interaction with the human-machine interface is also obvious because the touch element/system of Poupyrev allows one to have a cheap, reliable, and durable touch/proximity interactive system for use in a control system.
Regarding Claim 12, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins teaches the timing parameters comprise at least one of: an order in which the at least one resistive-inductive-capacitive sensor is scanned during a scan period; a time between successive observations of two resistive-inductive-capacitive sensors of the at least one resistive-inductive-capacitive sensor sensors (Paragraph 0037 wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition.”); a time between successive observations of particular resistive-inductive-capacitive sensors; and a duration within the scan period for observing a particular resistive-inductive- capacitive sensor of the at least one resistive-inductive-capacitive sensor sensors (Paragraph 0037 wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition.”).
Regarding Claim 17, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins teaches varying at least one of the timing parameters in accordance with a fixed repeating pattern (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs 0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037.).
Regarding Claim 18, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins teaches the timing parameters comprise at least one of a presence, duration, and position of an unused slot in which none of the at least one resistive-inductive-capacitive sensors is active (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs 0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037 discloses a duration.).
Regarding Claim 19, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins teaches the timing parameters comprise at least one of a presence, duration, and position of an unused slot in which none of the at least one resistive-inductive-capacitive sensors is active (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs 0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037 discloses a duration.).
Regarding Independent Claim 21, Rollins teaches:
A host device comprising: 
an enclosure (Fig. 1 Element 106.); 
a human-machine interface (See Fig. 1 Elements 102 & 104 which are in connection with the elements of Fig. 3.); and 
a resonant phase sensing system integral to the enclosure (Fig. 2 Element 210 and paragraph 0020.) and comprising: at least one resistive-inductive-capacitive sensor (Fig. 2 Element 210 and Fig. 3 Elements 330, 331, 333, 334, and 335, the depicted resistor.) in electrical communication with the human-machine interface; and 
a driver configured to drive the at least one resistive-inductive-capacitive sensor with a driving signal at a driving frequency (Paragraphs 0005, 0018, 0026, & elsewhere. See Fig. 1 Elements 102 & 104 and Fig. 3 Element 312.); and 
a control circuit (Paragraphs 0005, 0018, 0026, & elsewhere. See Fig. 1 Elements 102 & 104 and Fig. 3 Element 312.) configured to: 
maintain timing parameters for operation of the at least one resistive-inductive-capacitive sensor (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraph 00238 specifically.); and 
vary at least one of the timing parameters to control a spectrum associated with the at least one resistive-inductive-capacitive sensor, wherein the spectrum comprises one of a sensor activity spectrum of the at least one resistive-inductive-capacitive sensor and a current usage spectrum associated with electrical current delivered to the at least one resistive-inductive-capacitive sensor from a source of electrical energy (Paragraphs 0014, 0016, 0025, & 0036-0040. See Fig. Fig. 1 Element 102 & 104 and paragraphs0037-0038 specifically wherein “a gating interval can be imposed using the timing module establishing a time period in which proximity is sensed.” Paragraph 0037.).
Rollins does not explicitly teach:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor;
Poupyrev teaches:
such that human interaction with the human-machine interface
causes variance in an impedance of the at least one resistive-inductive-capacitive sensor (Paragraphs 00980099 & 0107.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Poupyrev to the teaching of Rollins such that human interaction with the human-machine interface causes variance in an impedance of the at least one resistive-inductive-capacitive sensor because impedance variations are often used as the signals in proximity switches such that the change indicates the presence of the human operator or another object. The human-machine interface of Rollins can incorporate the can be a proximity based sensor of Poupyrev with a touch pad or touch screen system as the interaction with the computing elements. The sensor of Poupyrev could also be used as the device that signals the keys on a keyboard to provide information to a computer that a person is interacting with that interface. Further, the necessity to have the human interaction with the human-machine interface is also obvious because the touch element/system of Poupyrev allows one to have a cheap, reliable, and durable touch/proximity interactive system for use in a control system.

Claims 5, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al (U.S. PGPub # 2009/0140728) in view of Poupyrev et al (U.S. Pat. # 2011/0285667.) & of Seguine (U.S. PGPub # 2009/0009195).
Regarding Claim 5, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins does not explicitly teach the control circuit is configured to pseudo-randomly vary at least one of the timing parameters.
Seguine teaches the control circuit is configured to pseudo-randomly vary at least one of the timing parameters (Paragraphs 0044-0045.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seguine to the teachings of Rollins such that the control circuit is configured to pseudo-randomly vary at least one of the timing parameters because a “pseudo random generator … reduces the electromagnetic inference susceptibility and radiated emissions of capacitive sensing circuits.”
Regarding Claim 14, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins does not explicitly teach randomly varying at least one of the timing parameters.
Seguine teaches randomly varying at least one of the timing parameters (Paragraphs 0044-0045.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seguine to the teachings of Rollins such that one would randomly varying at least one of the timing parameters. because a “pseudo random generator … reduces the electromagnetic inference susceptibility and radiated emissions of capacitive sensing circuits.”
Regarding Claim 15, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins teaches pseudo-randomly varying at least one of the timing parameters.
Rollins does not explicitly teach randomly varying at least one of the timing parameters.
Seguine teaches pseudo-randomly varying at least one of the timing parameters (Paragraphs 0044-0045.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seguine to the teachings of Rollins such that one would randomly varying at least one of the timing parameters. because a “pseudo random generator … reduces the electromagnetic inference susceptibility and radiated emissions of capacitive sensing circuits.”

Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al (U.S. PGPub # 2009/0140728) in view of Poupyrev et al (U.S. Pat. # 2011/0285667.), Seguine (U.S. PGPub # 2009/0009195) & Straeussnigg et al (U.S. PGPub # 2017/0023429).
Regarding Claim 6, Rollins & Poupyrev teach all elements of claim 1, upon which this claim depends.
Rollins does not explicitly teach the control circuit is configured to pseudo-randomly vary at least one of the timing parameters using a linear-feedback shift register.
Straeussnigg teaches the control circuit is configured to pseudo-randomly vary at least one of the timing parameters using a linear-feedback shift register (Paragraphs 0071 & 0087.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Straeussnigg to the teachings of Rollins & Seguine such that the control circuit is configured to pseudo-randomly vary at least one of the timing parameters using a linear-feedback shift register because this is a well-known, commonly used, and reliable pseudo-random sequence generator.
Regarding Claim 16, Rollins & Poupyrev teach all elements of claim 11, upon which this claim depends.
Rollins does not explicitly teach pseudo-randomly varying at least one of the timing parameters using a linear-feedback shift register.
Straeussnigg teaches pseudo-randomly varying at least one of the timing parameters using a linear-feedback shift register (Paragraphs 0071 & 0087.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Straeussnigg to the teachings of Rollins & Seguine such that one would pseudo-randomly vary at least one of the timing parameters using a linear-feedback shift register because this is a well-known, commonly used, and reliable pseudo-random sequence generator.

Allowable Subject Matter
Claims 3, 10, 13, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 3, Rollins teaches all elements of claim 1, upon which this claim depends.
Rollins does not explicitly teach within the duration within the scan period for observing a particular resistive-inductive-capacitive sensor of the at least one resistive-inductive-capacitive sensor, a driving signal for driving the at least one resistive-inductive-capacitive sensor is increased from a beginning of the duration to a maximum drive strength and decreased from the maximum drive strength until an end of the duration.
Regarding Claim 10,
The system of Claim 9, wherein the at least one resistive-inductive- capacitive sensor comprises a plurality of resistive-inductive-capacitive sensors, and the control circuit is configured to maintain the timing parameters in order to: time-division multiplex drive the plurality of resistive-inductive-capacitive sensors; and time-division multiplex measure by the measurement circuit the phase information
Regarding Claim 13,
The method of Claim 11, wherein within the duration within the scan period for observing a particular resistive-inductive-capacitive sensor of the at least one resistive- inductive-capacitive sensor, a driving signal for driving the at least one resistive-inductive- capacitive sensor is increased from a beginning of the duration to a maximum drive strength and decreased from the maximum drive strength until an end of the duration.
Regarding Claim 20,
The method of Claim 19, wherein the at least one resistive-inductive- capacitive sensor comprises a plurality of resistive-inductive-capacitive sensors, and the method further comprises maintaining the timing parameters in order to: time-division multiplex drive the plurality of resistive-inductive-capacitive sensors; and time-division multiplex measure by the measurement circuit the phase information associated with each of the plurality of resistive-inductive-capacitive sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858